Opinion by
Johnson, J.
When this case was called for trial, the collector’s memorandum in connection with the protest and the papers with the entry were received in evidence, and counsel for the Government conceded that the facts stated in the collector’s memorandum were true. Said memorandum stated that “The Surveyor’s report of weight as shown on Customs Form 5985 (a) dated March 29, 1951 and attached to the entry papers was accepted in the liquidation *518of Warehouse Entry 20185 covering 200 cases of cheese,” and that “Following amended report of that officer on Customs Form 4371, attached to the entry, to the effect that the tares reported were insufficient and not actually representative, the weight which would now be taken in liquidation, in accordance with Surveyor’s recommendation, would be the reported gross weight less the invoiced tare.” Accordingly, it was held that the involved merchandise is subject to duty at the appropriate rate under paragraph 710, Tariff Act of 1930, as modified, on the basis of the gross weight reported by the surveyor on customs Form 5985 (a), dated March 29, 1951, less the invoiced tare.